Citation Nr: 1105426	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-41 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from May 1980 to August 1983.  He 
was adjudicated incompetent for VA purposes in September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of July 
2005.  The issues currently on appeal were previously remanded in 
July 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Concerning the issue of entitlement to service connection for 
hepatitis C, the Veteran claims that he received a blood 
transfusion in service.  Available service treatment records do 
not show any blood transfusion; however, the Veteran was 
hospitalized from July 29, 1982, to July 31, 1982, in the USAF 
Hospital in Altus, Oklahoma, for treatment of injuries sustained 
in a fight.  Although the cover sheet is on file, the actual 
clinical records of this hospitalization are not on file.  These 
records must be obtained, if available.  

In addition, there is no evidence of the Veteran's treatment for 
hepatitis C prior to January 2004, although it was noted to be an 
established diagnosis at that time.  Elsewhere in the VA 
treatment records, a history of hepatitis C since 1992 was 
reported.  Accordingly, all available VA treatment records, prior 
to January 2004, should be obtained.  

With respect to the issue of service connection for head injury 
residuals, the Veteran was injured in a fight in April 1983.  In 
May 1983, he reported multiple somatic complaints, including 
dizziness.  It was noted that he would be scheduled at Sheppard 
AFB for a brain scan as a precaution, although no neurological 
deficit supported that.  There is no record of the results of 
this scan, if obtained.  In view of this report, as well as the 
Veteran's history of a skull fracture noted on his separation 
examination, which is not otherwise confirmed, the report of any 
brain scan conducted must be obtained.  

Due to the Veteran's incompetency, any available records are of 
particular importance.  

Accordingly, the case is REMANDED for the following action:

1.   Request the following service department 
treatment records:
*  The complete clinical records pertaining 
to the Veteran's hospitalization in Altus, 
OK, USAFH from July 29 to 31, 1982;
* A copy of any report of a brain scan 
conducted between May 5, 1983, and August 31, 
1983, at Sheppard AFB.  
All attempts to obtain the records must be 
documented, and must continue until the 
records are obtained or it is clear that 
further efforts would be futile.  

2.  Obtain all VA medical records from the 
Phoenix VAMC dated from 1983 to 2004, in 
particular, any evaluation or treatment for 
hepatitis C (purportedly diagnosed in 1992) 
and/or head injury residuals.  If these 
records indicate additional treatment at 
another VA facility, obtain any such 
identified records as well.  

3..Thereafter, the claims file should be 
reviewed to ensure that all of the foregoing 
requested development has been completed.  

4.  After undertaking any development deemed 
essential in addition to that specified 
above, readjudicate the issues on a de novo 
basis.  
If any benefit requested on appeal is not granted to the 
appellant's satisfaction, issue a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by the 
VBA AMC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


